      Case 1:18-cv-12299-MKV Document 95 Filed 09/13/21 Page 1 of 1
                                                   USDC SDNY
                                                   DOCUMENT
                                                   ELECTRONICALLY FILED
                                                   DOC #:
UNITED STATES DISTRICT COURT
                                                   DATE FILED: 9/13/2021
SOUTHERN DISTRICT OF NEW YORK

 CALVIN BUARI,

                             Plaintiff,
                                                                          1:18-cv-12299-MKV
                            -against-
                                                                                ORDER
 THE CITY OF NEW YORK et al.,

                             Defendants.

MARY KAY VYSKOCIL, United States District Judge:

        The Court is in receipt of the transcript for the settlement conference held on August 31,

2021 in which the parties informed the Court that they had reached a settlement in principle.

Accordingly, IT IS HEREBY ORDERED that the above-captioned action is discontinued without

costs to any party and without prejudice to restoring the action to this Court’s calendar if the parties

are unable to memorialize their settlement in writing and as long as the application to restore the

action is made by October 13, 2021. If no such application is made by that date, today’s dismissal

of the action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1

(2d Cir. 2004).

SO ORDERED.
                                                        _________________________________
Date: September 13, 2021                                MARY KAY VYSKOCIL
      New York, NY                                      United States District Judge
